

Exhibit 10.2


SECOND AMENDMENT TO
COMMON TERMS AGREEMENT


This Second Amendment, dated as of August 30, 2019 (the “Second Amendment”),
amends the Amended and Restated Common Terms Agreement, dated as of May 22, 2018
(as amended by the First Amendment, dated as of November 28, 2018, and as
further amended, amended and restated, modified or supplemented from time to
time, the “Common Terms Agreement”), by and among Cheniere Corpus Christi
Holdings, LLC (the “Borrower”), Corpus Christi Liquefaction, LLC, Cheniere
Corpus Christi Pipeline, L.P. and Corpus Christi Pipeline GP, LLC (the
“Guarantors” and, together with the Borrower, the “Loan Parties”), Société
Générale as the Term Loan Facility Agent, The Bank of Nova Scotia as the Working
Capital Facility Agent, each other Facility Agent on behalf of its respective
Facility Lenders, and Société Générale as the Intercreditor Agent. All
capitalized terms used herein and not otherwise defined shall have the meanings
ascribed to such terms in the Common Terms Agreement.


WHEREAS, pursuant to certain terms of the Finance Documents, it was intended
that an “Acceptable Debt Service Reserve LC” could be provided by an Issuing
Bank (as defined in the Working Capital Facility Agreement) to or for the
account of the Loan Parties pursuant to the Working Capital Facility Agreement,
and the Loan Parties wish to enter into this Second Amendment to the Common
Terms Agreement in order to cure certain ambiguities and inconsistencies with
respect to the definition of “Acceptable Debt Service Reserve LC” therein; and


WHEREAS, the Intercreditor Agent is executing this amendment pursuant to Section
3.2(a)(i) (Voting Generally: Intercreditor Party Decisions and Intercreditor
Votes), Section 4.4 (Administrative Decisions) and Schedule 2 (Administrative
Decisions) of the Intercreditor Agreement in order to amend the Common Terms
Agreement to cure certain ambiguities and inconsistencies with respect to the
hedging terms therein.


NOW, THEREFORE, in consideration of the mutual covenants contained herein, and
subject to the terms and conditions herein set forth, the parties hereto agree
as follows:


Section 1. Amendments to Common Terms Agreement. The Borrower, the Guarantors
and the Intercreditor Agent each agree that the definition of “Acceptable Debt
Service Reserve LC” in Section 1.3 (Definitions) of Schedule A (Common
Definitions and Rules of Interpretation) to the Common Terms Agreement is
amended by (i) adding the word “and” to the end of clause (a); (ii) replacing
the “; and” at the end of clause (b) with a “.”; and (iii) deleting clause (c)
in its entirety.


Section 2. Effectiveness. This Second Amendment shall be effective upon (x) the
receipt by the Intercreditor Agent of executed counterparts of this Second
Amendment by the Borrower and each Guarantor and (y) the execution of this
Second Amendment by the Intercreditor Agent.


Section 3. Finance Document. This Second Amendment constitutes a Finance
Document as such term is defined in, and for purposes of, the Common Terms
Agreement.






--------------------------------------------------------------------------------




Section 4. GOVERNING LAW. THIS SECOND AMENDMENT SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, UNITED STATES
WITHOUT REGARD TO CONFLICTS OF LAWS PRINCIPLES THEREOF THAT WOULD RESULT IN THE
APPLICATION OF THE LAW OF ANY OTHER JURISDICTION.


Section 5. Headings. All headings in this Second Amendment are included only for
convenience and ease of reference and shall not be considered in the
construction and interpretation of any provision hereof.


Section 6. Binding Nature and Benefit. This Second Amendment shall be binding
upon and inure to the benefit of each party hereto and their respective
successors and permitted transfers and assigns.


Section 7. Counterparts. This Second Amendment may be executed in multiple
counterparts, each of which shall be deemed an original for all purposes, but
all of which together shall constitute one and the same instrument. Delivery of
an executed counterpart of a signature page of this Second Amendment by
facsimile or in electronic document format (e.g., “pdf” or “tif”) shall be
effective as delivery of a manually executed counterpart of this Second
Amendment.


Section 8. No Modifications; No Other Matters. Except as expressly provided for
herein, the terms and conditions of the Common Terms Agreement shall continue
unchanged and shall remain in full force and effect. Each amendment granted
herein shall apply solely to the matters set forth herein and such amendment
shall not be deemed or construed as an amendment of any other matters, nor shall
such amendment apply to any other matters.


[Signature pages follow]


2

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties have caused this Second Amendment to the Common
Terms Agreement to be duly executed and delivered as of the day and year first
above written.


CHENIERE CORPUS CHRISTI
HOLDINGS, LLC, as the Borrower
 
 
By:
/s/ Lisa C. Cohen
 
Name: Lisa C. Cohen
 
Title: Treasurer
 
 
 
 
CORPUS CHRISTI LIQUEFACTION,
LLC, as Guarantor
 
 
By:
/s/ Lisa C. Cohen
 
Name: Lisa C. Cohen
 
Title: Treasurer
 
 
 
 
CHENIERE CORPUS CHRISTI
PIPELINE, L.P., as Guarantor
 
 
By:
/s/ Lisa C. Cohen
 
Name: Lisa C. Cohen
 
Title: Treasurer
 
 
 
 
CORPUS CHRISTI PIPELINE GP, LLC,
as Guarantor
 
 
By:
/s/ Lisa C. Cohen
 
Name: Lisa C. Cohen
 
Title: Treasurer
 
 

















SIGNATURE PAGE TO SECOND AMENDMENT TO COMMON TERMS AGREEMENT

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties have caused this Second Amendment to the Common
Terms Agreement to be duly executed and delivered as of the day and year first
above written.




SOCIÉTÉ GÉNÉRALE,
as Intercreditor Agent on behalf of itself and
each Facility Agent
 
 
By:
/s/ Arnaud Batejat
Name:
Arnaud Batejat
Title:
VP
 
 
 
 
 
 













SIGNATURE PAGE TO SECOND AMENDMENT TO COMMON TERMS AGREEMENT